October 22, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
   TERRACON CONSULTANTS, INC. D/B/A TERRACON CONSULTING
              ENGINEERS & SCIENTISTS, Appellant

NO. 14-13-00602-CV                           V.

  THE ALAMEDA ON VEGAS VERDES ASSOCIATION, A NEW MEXICO
             NON-PROFIT ASSOCIATION, Appellee
              ________________________________

      Today the Court heard the parties joint motion to dismiss the appeal from the
order signed by the court below on June 21, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.